Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims.1, 4-8, 9, 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
        Claims 1, 4-8, 13-14 are allowed because of the limitation “ a hinge  assembly  configured to allow the cover assembly to linearly and rotationally move with respect to the main body so that the cover [[part]] assembly is opened or closed with respect to the main body movement thereof ; and
            an opening and closing assembly configured to perform opening and closing operations of the cover assembly, 
         wherein the cover assembly comprises: 
                an outer case configured to be opened or closed with respect to the main body; and
an inner case disposed inside the outer case and coupled to the main body.  

	which limitations, set forth in the claim combinations, is not taught or suggested by the prior art of record.

Claim 9 is allowed because of the limitation “wherein the hinge assembly comprises: a hinge shaft disposed on the cover [[part]] assembly and having a linear [[part]] surface configured to allow the linear movement of the cover assembly and a curved [[part]] surface configured to allow the rotational movement of the cover assembly hole surface of the hinge shaft is configured to move hole formed integrally with the linear hole in which the curved surface of the hinge shaft is configured to rotate 

Claims 11-12 are allowed because of the limitation “a hinge assembly configured to allow the cover assembly to linearly and rotationally move with respect to the main body so that the cover assembly is opened or closed with respect to the main body through linear movement and rotational movement thereof; and a guide assembly configured to guide operation of the hinge assembly, assembly comprises: a guide shaft disposed on the main body assembly and having a linear configured to be inserted and a curved 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Amendment filed on 11/18/2020, with respect to the rejection of claims 1-2, 10, and 13 under 35 U.S.C. 103 as being unpatentable over Yamada in view of Chol  have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUAN H TRAN/Primary Examiner, Art Unit 2853